DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Sen et al. (US 20160324499 A1, hereinafter “Sen”)
Couture-Gagnon Jerome (CA 2553508 A1, hereafter “Jerome”) 
Birkhold et al. (EP 3591611 A1, hereinafter “Birkhold”)                            
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 20160324499 A1, hereinafter “Sen”) in view of Couture-Gagnon Jerome (CA2553508 A1, hereafter “Jerome”).
Regarding claims 1, 8, 11 and 12:
Sen teaches a computer-implemented method (Sen [0028], [0095],  claim 19, figs. 1 and 2, where Sen discloses at least a computer implemented method, system and program), comprising:
receiving at least one initially reconstructed slice image by a processor, the at least one initially reconstructed slice image being based on a plurality of initial projection images (Sen [0005], [0018], [0028], figs. 1 and 2, where Sen teaches a computed image using computer and processor for receiving a reconstructed slice image that is based on projection images data (X-ray) for example);
determining at least one variation slice image, via the processor, using a variation algorithm, the at least one variation slice image being based on the at least one initially reconstructed slice image (Sen [0003]-[0004], [0018], [0031], [0039], where Sen discloses using basis material decomposition to determine different internal features and the detection of metal artifacts);
determining at least one variation projection image based upon the at least one variation slice image (Sen [0003]-[0004], [0018], [0031], [0035]-[0036], [0039], fig. 5, where Sen discloses performing guided metal mask and guided prior image generation to generate prior image for each projection data set. Then perform material decomposition based on adaptive normalized metal reduction (ANMAR),  target field of view (TFOV back-projection for each material basis the combining metal image and MAR image); and
determining at least one corrected slice image as a function of the at least one variation projection image (Sen [0003]-[0004], [0018], [0031], [0035]-[0036], [0039], fig. 5, where Sen discloses combining the images and performing post processing to reduce artifacts in the image/slice cause by projection of metals in the image).
Sen fails to explicitly teach determining at least one variation slice image, via the processor, using a variation algorithm.
However, an algorithm is always needed to calculate or determine variation or change in slice image or projection image. Nevertheless, Jerome teaches method and system for transferring of attributes between geometric surfaces of arbitrary topologies with distortion and discontinuity preservation wherein the variation is determined as the derivative because if the derivative is non-null that indicates variation/distortion and that the artifact is present (Jerome [0007]-[0008], [0015], [0032], figs. 2).
Therefore, taking the teachings of Sen and Jerome as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to determine if artifacts is present by using derivation to calculate variation in the projection, because that is a well-known technique that allow the efficient determination not only if artifacts are present but also the location of the artifacts
Regarding claims 2 and 20:
Sen in view of Jerome teaches wherein the determining using the variation algorithm includes determining a derivative of a total variation of the at least one initially reconstructed slice image (Sen [0030]; Jerome [0007]-[0008], [0015], [0032], figs. 2)
Regarding claims 3 and 13:
Sen in view of Jerome teaches further comprising:
preprocessing the at least one initially reconstructed slice image using a segmenting algorithm, before the determining of the at least one variation slice image (Sen [0067], [0075]-[0077], fig. 5). 
Regarding claims 4 and 14:
Sen in view of Jerome teaches wherein the segmenting algorithm includes a soft tissue segmentation (Sen [0067], [0075]-[0077], fig. 5).
Regarding claims 5, 15 and 17:
Sen in view of Jerome teaches wherein the determining of the at least one corrected slice image comprises:
determining at least one variation mask, the at least one variation mask being based on the at least one variation projection image (Sen [0018], [0042], [0045], [0054] [0067], [0075]-[0077], fig. 5).
Regarding claims 6, 16 and 18:
Sen in view of Jerome teaches further comprising: determining at least one corrected projection image based upon at least one initial projection image, of the plurality of initial projection images, and the at least one variation mask; wherein the determining of the at least one corrected slice image is achieved as a function of the at least one corrected projection image (Sen [0018], [0042], [0045], [0054] [0067], [0075]-[0077], fig. 5).
Regarding claim 9:
Sen in view of Jerome teaches wherein the at least one variation slice image is based on the at least one initially reconstructed slice image (Sen [0018], [0042], [0045], [0054] [0067], [0075]-[0077], fig. 5).
Regarding claim 10:
Sen in view of Jerome teaches A computed tomography device comprising the streak artifact correction unit of claim 8 (Sen [0018], [0042], [0045], [0054] [0067], [0075]-[0077], figs. 1 and 2). 
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 20160324499 A1, hereinafter “Sen”) in view of Couture-Gagnon Jerome (CA2553508 A1, hereafter “Jerome”) and in view of Birkhold et al. (EP3591611 A1, hereinafter “Birkhold”).                                  
Regarding claims 7 and 19:
Sen in view of Jerome teaches all the limitation of this claim except wherein the determining of the at least one corrected slice image comprises: receiving the plurality of initial projection images and the at least one variation mask or the at least one variation projection image, applying a trained function to the plurality of initial projection images and to the at least one variation mask or the at least one variation projection image, to determine the at least one corrected slice image.
However, Birkhold in the same line or endeavor teaches a system for obtaining and correct image slices with reduced artifact, multiple training functions can be used such trained function is apply to the X-ray projections to derive mask images in order to remove artifacts (Birkhold [0012]-[0013], [0116]-[0118]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use training function such that neural networks to train the projection deviation determination and the artifact correction , since using neural network to perform these kings of tasks is well-known and provides good predictable result in reducing artifacts, easily implemented using modern computers, highly portable and scalable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        November 17, 2022